Citation Nr: 1518450	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for nasal obstruction with septal deviation.

2. Whether new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This case comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims file.


FINDINGS OF FACT

1. In an October 2009 decision, the Board denied the Veteran's denied claims for entitlement to service connection for a nasal obstruction with septal deviation and for sinusitis.   

2. Evidence received since the October 2009 decision is cumulative and redundant of evidence of record at the time of that decision.


CONCLUSIONS OF LAW

1. The October 2009 Board decision denying service connection for nasal obstruction with septal deviation and for sinusitis is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2. Evidence received since the October 2009 decision is not new and material and the claims for entitlement to service connection for nasal obstruction with septal deviation and for sinusitis are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The claimant in this case has established his status as a Veteran.  In a letter dated January 2012, the Agency of Original Jurisdiction (AOJ) notified the Veteran of the other elements necessary to establish his claim for service connection, including the disability rating and effective date elements.  

Because the Veteran's claim involved a request to reopen previously denied claims, the AOJ's letter provided appropriate notice by explaining to the Veteran that his claims had previously been denied and that successfully reopening them would depend on submitting new and material evidence.  When VA receives a request to reopen a previously denied claim, 38 U.S.C.A. § 5103(a)(1) does not require that the notice letter include a specific explanation of the element or elements that had been found insufficient in the previous final denial of the claim.  See VAOPGCPREC 6-2014.  The AOJ's records indicate that the Veteran called to check the status of his claim in February 2012.  He reported that he had not yet received the January 2012 notice letter, and the AOJ mailed him a second copy.  It is clear that the Veteran received the second copy of the letter, because he mailed a signed acknowledgment to the AOJ in March 2012.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Before the Veteran filed his claim to reopen, the AOJ had already acquired service treatment records and post-service VA and private treatment records identified by the Veteran in the course of attempting to assist him in developing his previously denied claims.  These records remain a part of his claims file and have been considered by the Board in deciding this appeal.  The AOJ also obtained the most recent medical treatment records specifically identified by the Veteran in his request to reopen.  As a further result of VA's development of the Veteran's previously denied claims, the file includes VA examination reports from April 1979 and May 1997, both of which note a deviated septum, and a more recent March 2009 VA examination report and April 2009 addendum opinion.  Under these circumstances, the Board finds that the scope of the duty to assist did not require VA to obtain a new medical examination of the Veteran and that VA has complied with the VCAA's notice and assistance requirements.  

Reopening

Except as provided in 38 U.S.C.A. § 5108,  an unappealed Board decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7104(b).  The exception to this rule authorized by § 5108 provides that, if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
 
"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since at least August 1996, the Veteran has sought compensation for residuals of an injury to his nose, which he sustained during his naval service in November 1965. The transcripts of his hearing testimony in April 1997, March 1998, February 2000, February 2001, and, most recently, in November 2014, provide similar descriptions of this event.  According to the Veteran, he was lying beneath the "belly" of an airplane, using a drill to remove a screw from the underside of the airplane, when the drill bit broke, causing the drill to recoil and hit the Veteran across the bridge of his nose.  Whether the injury occurred has never been the subject of dispute.  It is documented in the Veteran's service treatment records and, based on this evidence, in April 1979, the AOJ granted service connection for a scar on the bridge of the Veteran's nose.  

In October 1998, the Board denied the Veteran's initial claim for nasal obstruction with septal deviation.  The Veteran made a request to reopen that claim, which the AOJ denied in January 2000, along with a new claim for service connection for sinusitis.  On appeal, the Board denied both the sinusitis claim and the request to reopen the nasal obstruction claim in April 2001.  After a further appeal by the Veteran to the U.S. Court of Appeals for Veteran's Claims and yet another appeal, this time by VA, to the U.S. Court of Appeals for the Federal Circuit, both claims were remanded back to the Board, with instructions to provide additional notice to the Veteran clarifying the parties' respective obligations to obtain evidence under the VCAA.  The Board next remanded the case to the AOJ for issuance of the appropriate notice and to obtain records from the Social Security Administration.  On remand, the AOJ undertook additional development, including the arrangement of the March 2009 VA examination of the Veteran's nose and sinuses.  Once again, the AOJ denied both claims and the Veteran appealed to the Board.      

In October 2009, the Board found that the Veteran had submitted new and material evidence to reopen his previously denied claim for service connection for nasal obstruction with septal deviation.  Since the previous final denial of the claim in October 1998, VA had received a June 1999 VA treatment note, in which an ear nose and throat specialist wrote that the Veteran had sustained a "drill injury in military" which "probably resulted in septal deviation."  Because the October 1998 decision had denied the claim on the grounds that no competent medical evidence linked the Veteran's claimed nasal obstruction with the November 1965 drill accident, the Board reasoned that the June 1999 treatment note amounted to new and material evidence.  Reaching the merits of the Veteran's claims, however, the Board denied service connection for nasal obstruction with septal deviation and service connection for sinusitis.  

In denying the Veteran's claims, the Board relied heavily on the March 2009 VA examination and April 2009 addendum opinion.  After examining the Veteran and reviewing his medical records, the March 2009 VA examiner opined that the Veteran did not have a septal deviation.  The examiner relied on a 2004 nasal endoscopy by VA ear, nose and throat consultants, which found no septal deviation.  In his addendum opinion, the examiner also considered the medical records which did indicate a septal deviation, including the June 1999 treatment note, the April 1979 examination report, which indicated a slight septal deviation, and the May 1997 examination report, which indicated "a deviated septum" which "is probabl[y] a congenital abnormality that the patient was born with . . . ."  According to the March 2009 examiner, the Veteran had congestion of nasal turbinates due to allergies.  He wrote that the right nasal turbinate "is very hypertrophic and may give the impression of a deviated septum but this is not the same as true post traumatic or congenital nasal obstruction from septal deviation."  In the opinion of the March 2009 examiner, allergies, rather than nasal trauma, was the most likely cause of the Veteran's recurrent sinusitis.

A copy of the Board's October 2009 decision was mailed to the Veteran at the address he identified as his residence in his most recent prior correspondence to VA.  After being notified of the Board's decision, the Veteran did not file a notice of appeal with the United States Court of Appeals for Veterans Claims within 120 days as required by 38 U.S.C.A. § 7266(a) (2014).   Nor did he ask the Board to reconsider or vacate its decision.  Because the Veteran did not file a timely appeal of the Board's decision or seek to have that decision vacated or reconsidered, the Board's decision became final.  

In December 2011, the Veteran filed a new request to reopen his previously denied claims with the AOJ.  In support of his request to reopen, he submitted three written statements.  The first statement, dated December 2011, merely states the Veteran's desire to reopen his claims "for service connected sinus condition and deviated septum" and informed the AOJ that he had received treatment at a VA medical center.  In January 2012, he submitted a longer statement, in which he criticized certain assumptions made by the May 1997 VA examiner.  Specifically, the May 1997 examiner claimed to observe a right sided septal deviation.  The examiner further indicated that the November 1965 injury inflicted "a blow to the right side of the nose" which he would expect to produce a septal deviation to the opposite side.  In his January 2012 statement, the Veteran wrote that, in November 1965, the drill did not hit the right side of his nose and that his service treatment records did not indicate that it did.  The Veteran also wrote that a post-service car accident "had nothing to do with my nose."  Finally, the Veteran criticized the thoroughness of the April 1979 examination of his nose, suggesting that the examiner was wrong to use an ordinary flashlight to assist his observations and "that is not the way to look up anyone['s] nose . . . "  He also wrote that he was enclosing a December 1961 report of medical history.  The Veteran mailed a third, undated, written statement, which appears to have been received in June 2012.  In that statement, Veteran wrote that, after his accident, his nose was not examined and the Navy doctors did not take any x-rays.  

According to 38 C.F.R. § 3.156(a), evidence is neither new nor material if it is cumulative or redundant of "the evidence of record at the time of the last prior final denial of the claim sought to be reopened . . ."  The Veteran's written statements are entirely cumulative of information available to the Board in October 2009.  The Veteran made an essentially identical criticism of the May 1997 VA examination report during his March 1998 hearing testimony, i.e., he specifically claimed that the examining physician misread his November 1965 treatment record which, he argued, did not indicate that the drill injury was to the right side of his nose.  According to the February 2000 hearing transcript, the Veteran testified that his 1995 car accident did not cause any injuries to his face.  The December 1961 report of medical history was part of the evidence of record at the time of his original nasal claim and is specifically mentioned in the AOJ's November 1996 rating decision and in its December 1996 statement of the case.  As for the Veteran's claim that the Navy physicians failed to take an x-ray of his nose when treating his in-service injury, the Veteran testified in February 2001 that the Navy never provided an x-ray as part of its response to his injury.  

In the Veteran's written statement, his criticism of the adequacy of his VA examination is apparently directed at the April 1979 examiner ("The doctor that examined my nose in April of 1979 used a flashlight to look up my nose that is not the way to look up anyone['s] nose").  But in his November 2014 hearing transcript, he apparently makes the same criticism of the doctor who performed "the second 
. . . exam this doctor [who] said [there] was nothing wrong with my nose."   It was the March 2009 examiner who opined that the Veteran did not have a deviated septum, making it reasonable to assume that the Veteran's testimony refers to him.  Whether the Veteran was referring to either or both physicians, his allegation is not "material" as that term is used in 38 C.F.R. § 3.156(a).  Evidence is material if, by itself, or when considered with previous evidence, it relates to an unestablished fact necessary to establish the claim.  Id.  If the Veteran's criticism refers to the April 1979 examiner, his testimony is not material because, in its October 2009 decision, the Board found that "the Veteran does not have a deviated septum", implicitly rejecting the contrary finding of the April 1979 examiner.  Since the Board's decision did not rely on the April 1979 examination report, the Veteran's attack on the report's conclusions do not relate to an unestablished fact necessary to establish his claims.  If, on the other hand, the Veteran's testimony refers to the March 2009 examiner, his statement is not material because that examiner's written report rests its finding that the Veteran did not have a septal deviation, not on the examiner's observations of the Veteran's nose using a flashlight, but on the examiner's interpretation of a nasal endoscopy report conducted by VA ear, nose and throat consultants in June 2004. 
 
Since the Board's October 2009 decision, VA has also received additional copies of four pages of the Veteran's service treatment records and an additional copy of the VA physician's June 1999 progress note indicating that the drill injury "probably resulted in septal deviation."  All of these are duplicative of evidence before the Board in October 2009.  Indeed, the Board reopened the Veteran's previously denied nasal obstruction claim on the strength of the June 1999 note.  

VA also received voluminous records of the Veteran's treatment at a VA medical center since October 2009.  Much of these records describe the treatment of the Veteran's heart disease, which is unrelated to either claim on appeal.  Some of the records include diagnoses of chronic sinusitis, sinus congestion, and the treatment of these conditions with nasal spray and antibiotics.  But in October 2009, the Veteran's sinusitis claim was denied, not because the Board doubted that the Veteran had a current diagnosis of chronic sinusitis, but because the preponderance of the evidence was against the existence of a causal connection between sinusitis and naval service.  The Board's October 2009 decision specifically mentions treatment for chronic sinusitis in June 1999 and a December 2002 radiology report with an impression of maxillary sinusitis.  None of the newly obtained VA treatment records include a medical opinion or other evidence tending to establish the existence between the Veteran's sinusitis and naval service.

Finally, the Board has considered the Veteran's November 2014 hearing testimony.  For the most part, his testimony repeated the ideas he expressed in his written statements.  He also testified that the VA physician who produced the June 1999 treatment note told him that "your nose is blocked off" and gave the Veteran a favorable answer when the Veteran told the physician about his in-service accident and asked him whether being hit with the drill could have caused the condition.  The Veteran testified: "he said sure that could've blocked your nose off."  The Board finds that the Veteran's testimony is cumulative and redundant of evidence which was available to the Board in October 2009.  The Veteran provided a similar explanation of the context behind the June 1999 medical opinion in his February 2001 hearing testimony.  

For the reasons mentioned, the most recently submitted evidence is cumulative and redundant of evidence of record at the time of the last prior final denial, which means that the Veteran's request to reopen must be denied.

ORDER

New and material evidence has not been received to reopen the claim for service connection for nasal obstruction with septal deviation.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for sinusitis.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


